DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, "Mutlibeam Transmission for PDCCH", 3GPP TSG RAN WG1 NR Ad-Hoc#2, June 27-30, 2017, R1-1710695, hereinafter Samsung, in view of AT&T, "DL Beam Management Details", 3GPP TSG RAN WG1 Ad hoc Meeting #2, June 26-30, 2017, R1-1710430, hereinafter AT&T.

“Mutlibeam Transmission for PDCCH” and "DL Beam Management Details" are Applicant information disclosure statement (IDS) submitted on 04/07/2020.

With respect to claim 1, Samsung teaches A method of measuring and reporting a beam by a user equipment (UE) in a wireless communication system, the method comprising: 
measuring multiple transmission beams for a physical downlink control channel (PDCCH) with one or two or more reception beams (page 1, section 1, UE can be configured to monitor NR-PDCCH on M beam pair links simultaneously; Parameters related to UE Rx beam setting for monitoring NR-PDCCH on multiple beam pair links are configured by higher layer signaling or MAC CE and/or considered in the search space design; page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement); 
determining at least one transmission beam to report to a base station based on results of measuring the multiple transmission beams (page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement); and 
transmitting a measurement report including information on the determined at least one transmission beam to the base station (page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement), 
wherein the UE identifies a reception beam applied to each of the determined at least one transmission beam (page 3, section 2.2, In the beam management procedure, single or multiple beam pair link(s) are established between a gNB and a UE).

Although Samsung teaches the identified reception beam as set forth above.  Samsung does not explicitly teach reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report.  

However, AT&T teaches reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report (section 2, SS-block, hence, provides an attractive solution to P-1 beam management procedure, where the SS-block ID is reported from the UE to the gNB to be used for control channel beam management).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of AT&T, reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report, into the teachings of Samsung, in order to acquire and maintain a set of TRP and/or UE beams that can be used for DL and UL transmission/reception (AT&T, Introduction).

With respect to claim 6, Samsung teaches wherein based on the number of the reception beams capable of being formed simultaneously by the UE equal to 1, the at least one transmission beam to be reported by the UE corresponds to a transmission beam in excess of a threshold among transmission beams capable of being received through one reception beam ((section 2.2).

With respect to claim 8, Samsung teaches A user equipment (UE) for measuring and reporting a beam, the UE comprising: 
a transceiver (page 1, sections 1, 2, UE transmits/receives signal to/from BS); and 
a processor configured to (page 1, sections 1, 2, UE processes transmits/receives signal to/from BS) control the transceiver to measure multiple transmission beams for a physical downlink control channel (PDCCH) with one or two or more reception beams (page 1, section 1, UE can be configured to monitor NR-PDCCH on M beam pair links simultaneously; Parameters related to UE Rx beam setting for monitoring NR-PDCCH on multiple beam pair links are configured by higher layer signaling or MAC CE and/or considered in the search space design; page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement), 
determine at least one transmission beam to report to a base station based on results of measuring the multiple transmission beams (page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement), and 
transmit a measurement report including information on the determined at least one transmission beam to the base station (page 3, section 2.2, During beam management procedure of P-1, the UE measures RSRPs of configured beams and reports the best M beams to the gNB. Additionally, the gNB can configure a UE-specific P-2/P-3 procedure to enable a UE to do Tx/Rx beam refinement), 
wherein the processor is configured to identify a reception beam applied to each of the determined at least one transmission beam (page 3, section 2.2, In the beam management procedure, single or multiple beam pair link(s) are established between a gNB and a UE).

Although Samsung teaches the identified reception beam as set forth above.  Samsung does not explicitly teach reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report.  

However, AT&T teaches reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report (section 2, SS-block, hence, provides an attractive solution to P-1 beam management procedure, where the SS-block ID is reported from the UE to the gNB to be used for control channel beam management).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of AT&T, reports an index of a synchronization signal block available on the identified beam to the base station through the measurement report, into the teachings of Samsung, in order to acquire and maintain a set of TRP and/or UE beams that can be used for DL and UL transmission/reception (AT&T, Introduction).

With respect to claim 13, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 15, Samsung teaches wherein the UE is capable of communicating with a base station (page 3, section 2.2).

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, in view of AT&T, and further in view of Zhang et al. (Pub. No.: US 20200228180 A1), hereinafter Zhang.

With respect to claim 2, Samsung teaches related to a number of reception beams capable of being formed simultaneously by the UE (page 3, section 2.2, In the beam management procedure, single or multiple beam pair link(s) are established between a gNB and a UE).

The combination of Samsung and AT&T does not explicitly teach reporting, to the base station, UE capability.

However, Zhang teaches reporting, to the base station, UE capability (fig. 10, [0141]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhang, reporting, to the base station, UE capability, into the teachings of Samsung and AT&T, in order to beamforming in cellular and wireless local area network (WLAN) networks (Zhang, [0002]).

With respect to claim 3, Samsung teaches wherein based on the number of the reception beams capable of being formed simultaneously by the UE equal to 1, the at least one transmission beam to be reported by the UE corresponds to a transmission beam in excess of a threshold among transmission beams capable of being received through one reception beam ((page 1, section 1, page 3, section 2).

With respect to claim 4, Samsung teaches wherein based on the number of the reception beams capable of being formed simultaneously by the UE equal to or more than 2, the at least one transmission beam to be reported by the UE includes multiple transmission beam sets respectively corresponding to different reception beams ((page 1, section 1, page 3, section 2).

With respect to claim 9, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of 4, and it is rejected for at least the same reasons.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, in view of AT&T, and further in view of Lee et al. (Pub. No.: US 20180288645 A1), hereinafter Lee.

With respect to claim 5, AT&T teaches determined depending on whether a resource for measurement is a synchronization signal block (section 2, SS-block, hence, provides an attractive solution to P-1 beam management procedure, where the SS-block ID is reported from the UE to the gNB to be used for control channel beam management)

The combination of Samsung and AT&T does not explicitly teach wherein the UE determines to report, to the base station, a transmission beam with quality higher than a threshold.

However, Lee teaches a threshold, and wherein the UE determines to report, to the base station, a transmission beam with quality higher than a threshold ([0053]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lee, a threshold, and wherein the UE determines to report, to the base station, a transmission beam with quality higher than a threshold, UE capability, into the teachings of Samsung and AT&T, in order to a beam measuring and reporting method and a base station and user equipment using the same (Lee, [0002]).

With respect to claim 12, this claim recites the method of 5, and it is rejected for at least the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, in view of AT&T, and further in view of Li (Pub. No.: US 20070173243 A1), hereinafter Li.

With respect to claim 7, Samsung teaches receiving a data signal scheduled by the PDCCH (section 2.2), wherein the message further includes information on a transmission beam for transmitting a PDCCH capable of being received by the UE among the multiple transmission beams (section 2.2).

The combination of Samsung and AT&T does not explicitly teach transmitting a message including acknowledgement/negative-acknowledgement (ACK/NACK) information for the data signal.

However, Li teaches transmitting a message including acknowledgement/negative-acknowledgement (ACK/NACK) information for the data signal ([0042]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Li, transmitting a message including acknowledgement/negative-acknowledgement (ACK/NACK) information for the data signal, into the teachings of Samsung and AT&T, in order to present an efficient method for communication in which a message is sent via a plurality of network-side antennas to a mobile station (Li, [0009]).

With respect to claim 14, this claim recites the method of 7, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20170251460 A1; “AGIWAL” 
(See paragraph [0140])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469